Name: Commission Implementing Regulation (EU) NoÃ 770/2013 of 8Ã August 2013 operating deductions from fishing quotas available for certain stocks in 2013 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 10.8.2013 EN Official Journal of the European Union L 215/1 COMMISSION IMPLEMENTING REGULATION (EU) No 770/2013 of 8 August 2013 operating deductions from fishing quotas available for certain stocks in 2013 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Fishing quotas for the year 2012 have been established by:  Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (2),  Council Regulation (EU) No 1256/2011 of 30 November 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) No 1124/2010 (3),  Council Regulation (EU) No 5/2012 of 19 December 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (4),  Council Regulation (EU) No 43/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (5), and  Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (6). (2) Fishing quotas for the year 2013 have been established by:  Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (7),  Council Regulation (EU) No 1088/2012 of 20 November 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (8),  Council Regulation (EU) No 1261/2012 of 20 December 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (9),  Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (10), and  Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non- EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (11). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(2) and (3) of Regulation (EC) No 1224/2009 provide that such deductions shall be operated in the following year or years by applying certain multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2012. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2013 and, where appropriate, in subsequent years, for the overfished stocks. (6) In 2012, Spain has overfished its Norway lobster quota in area IX and X; EU waters of CECAF 34.1.1 (NEP/93411). As this stock is subject to a multiannual plan (12), a multiplying factor of *1.5 should apply. By letter of 26 March 2013, Spain requested to spread the deduction due over three years. Considering that a significant loss of quota would produce excessive discards of the species concerned, in accordance with point 3, letter (b) of the Communication from the Commission  Guidelines for deduction of quotas under article 105(1), (2) and (5) of Regulation (EC) No 1224/2009 (13) the Commission agrees on this request. (7) Commission Implementing Regulation (EU) No 700/2012 of 30 July 2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing in the previous year (14) and Commission Implementing Regulation (EU) No 1136/2012 of 30 November 2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) No 700/2012 as regards amounts to be deducted in future years (15) have operated deductions from fishing quotas for certain countries and species for 2012. However, for certain Member States the deductions to be applied were higher than their respective 2012 quota and could therefore not be operated entirely in that year. To ensure that also in such cases the full amount be deducted, the remaining quantities should be taken into account when establishing deductions from 2013 and, where appropriate, subsequent quotas. HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas fixed in Regulations (EU) No 1262/2012, (EU) No 1088/2012, (EU) No 1261/2012, (EU) No 39/2013 and (EU) No 40/2013 for the year 2013 are reduced as shown in the Annex. 2. Paragraph 1 shall apply without prejudice to reductions provided for in Commission Regulation (EU) No 165/2011 (16). Article 2 The Spanish deduction of 75,45 tonnes applicable in 2013 due to overfishing in 2012 to the stock of Norway lobster in area IX and X; EU waters of CECAF 34.1.1 (NEP/93411) is spread over three years. The annual deduction applicable to the Spanish NEP/93411 stock will amount to 25,15 tonnes in 2013, 2014 and 2015 without prejudice to any further quota adaptation due to possible subsequent overfishing. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 336, 21.12.2010, p. 1. (3) OJ L 320, 3.12.2011, p. 3. (4) OJ L 3, 6.1.2012, p. 1. (5) OJ L 25, 27.1.2012, p. 1. (6) OJ L 25, 27.1.2012, p. 55. (7) OJ L 356, 22.12.2012, p. 22. (8) OJ L 323, 22.11.2012, p. 2. (9) OJ L 356, 22.12.2012, p. 19. (10) OJ L 23, 25.1.2013, p. 1. (11) OJ L 23, 25.1.2013, p. 54. (12) Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula and amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 345, 28.12.2005, p. 5). (13) OJ C 72, 10.3.2012, p. 27. (14) OJ L 203, 31.7.2012, p. 52. (15) OJ L 331, 1.12.2012, p. 31. (16) OJ L 48, 23.2.2011, p. 11. ANNEX Member State Species code Area code Species name Area name Initial quota 2012 Permitted landings 2012 (Total adapted quantity in tonnes) (1) Total catches 2012 (quantity in tonnes) Quota consumption related to permitted landings (%) Overfishing related to permitted landing (quantity in tonnes) Multiplying factor (2) Additional Multiplying factor (3), (4) Remaining deduction from 2012 Outstanding balance (5) Deductions 2013 (quantity in tonnes) To be deducted in 2014 and following year(s) (quantity in tonnes) BEL PLE 7FG. Plaice VIIf and VIIg 46 185,9 202,9 109,14 17 / / / / 17 BEL POL 8ABDE. Pollack VIIIa, VIIIb, VIIId and VIIIe 0 0 0,2 N.A. 0,2 / / / / 0,2 CYP BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 66,98 16,98 17,906 105,45 0,926 / C / / 1,389 DEU DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 0,870 N.A. 0,87 / / / / 0,87 DNK DGS 03A-C. Spurdog/dogfish EU waters of IIIa 0 0 0,82 N.A. 0,82 / / / / 0,82 DNK DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 1,29 N.A. 1,29 / / / / 1,29 DNK HAD 1N2AB. Haddock Norwegian waters of I and II 0 0 0,16 N.A. 0,16 / / / / 0,16 DNK HKE 2AC4-C Hake EU waters of IIa and IV 1 119 875 918,62 104,99 43,62 / C / / 65,43 DNK OTH 1N2AB. Other species Norwegian waters of I and II 0 0 4,74 N.A. 4,74 / / / / 4,74 DNK POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 0,32 N.A. 0,32 / / / / 0,32 ESP ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 74 61 66,53 109,07 5,53 / / / / 5,53 ESP BLI 5B67- Blue Ling EU waters and international waters of Vb, VI, VII 62 21,07 25,29 120,03 4,22 / / / 0,07 4,29 ESP BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII 124 113,12 124,57 110,12 11,45 / / 61,52 / 72,97 ESP BSF 8910- Black scabbardfish EU and international waters of VIII, IX and X 11 11 52,48 477,09 41,48 / / 0,60 / 42,08 ESP BUM ATLANT Blue marlin Atlantic Ocean 24 24 34,28 142,83 10,28 / / / / 10,28 ESP DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 5 N.A. 5 / / / / 5 ESP DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 0 11,79 N.A. 11,79 / / / / 11,79 ESP GFB 89- Greater forkbeard EU and international waters of VIII and IX 242 189,8 246,24 129,74 56,44 / / / / 56,44 ESP GHL N3LMNO Greenland halibut NAFO 3LMNO 4 486 4 687,7 4 694,2 100,14 6,5 / C / / 9,75 ESP HAD 5BC6A. Haddock EU and international waters of Vb and VIa 0 14,27 15,07 105,61 0,80 / / 21,07 / 21,87 ESP HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 0 106 106,08 100,08 0,08 / / / / 0,08 ESP HKE 571 214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 9 109 12 034,1 12 351,35 102,64 317,25 / C / / 475,875 ESP NEP 9/3411 Norway lobster IX and X; EU waters of CECAF 34.1.1 68 88 138,3 157,16 50,3 / C / / 25,15 (6) 50,30 ESP ORY 1CX14 Orange roughy EU and international waters of I, II, III, IV, V, VIII, IX, X, XII and XIV 0 0 0,16 N.A. 0,16 / / / / 0,16 ESP POK 56-14 Saithe VI; EU and international waters of Vb, XII and XIV 0 13 13,1 100,77 0,10 / / 27,60 / 27,70 ESP POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 0,01 N.A. 0,01 / / / / 0,01 ESP PRA N3L. Northern prawn NAFO 3L 105,5 33,8 33,8 100 0 / / 6,30 / 6,30 ESP SOL 8AB. Common sole VIIIa and VIIIb 10 9,47 11,31 119,43 1,84 / C 0,52 / 3,28 ESP USK 567EI. Tusk EU and international waters of V, VI and VII 14 0,15 0,15 100 0 / / 28,55 / 28,55 FRA HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 11 096 11 357 11 911 104,88 554 / / / / 554 FRA MAC *8ABD. Mackerel VIIIa, VIIIb and VIIId 50,25 50,25 50,30 100,10 0,05 / / / / 0,05 GBR COD N01514 New code N1GL14 Cod Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV 364 1 116,4 1 165,1 104,36 48,7 / / / / 48,7 GBR DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 2,8 N.A. 2,8 / / / / 2,8 GBR DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 0,3 N.A. 0,3 / / / / 0,3 GBR GHL 2A-C46 Greenland halibut EU waters of IIa and IV; EU and international waters of Vb and VI 123 62 67 108,06 5 / / / / 5 GBR GHL 514GRN Greenland halibut Greenland waters of V and XIV 275 0 1 N.A. 1 / / / / 1 GBR GHL N01GRN New code GHL/NIGRN. Greenland halibut Greenland waters of NAFO 0 and 1 0 0 0,2 N.A. 0,2 / / / / 0,2 GBR HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 1 665 1 822 1 891,5 103,81 69,5 / / / / 69,5 GBR HAL 514GRN Atlantic halibut Greenland waters of V and XIV 0 0 1,8 N.A. 1,8 / / / / 1,8 GBR HER 5B6ANB Herring EU and international waters of Vb, VIb and VIaN 13 837 11 931,5 12 064,2 101,11 132,7 / C / / 199,05 GBR NOP 2A3A4. Norway pout and associated by-catches IIIa; EU waters of IIa and IV 0 0 6 N.A. 6 / / / / 6 GBR PLE 7FG. Plaice VIIf and VIIg 43 41,6 43,7 105,05 2,1 / / / / 2,1 GBR POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 0,1 N.A. 0,1 / / / / 0,1 GBR RED 514GRN New code RED/N1G14P Redfish Greenland waters of V and XIV 31 31 31,3 100,97 0,3 / / / / 0,3 GBR WHG 56-14 Whiting VI; EU and international waters of Vb; international waters of XII and XIV 176 202 204,9 101,44 2,9 / / / / 2,9 GRC BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 124,37 174,37 176,36 101,14 1,99 / C / / 2,985 IRL HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 3 699 3 745 4 126,037 110,17 381,037 1,2 / / / 457,244 IRL PLE 7FG. Plaice VIIf and VIIg 197 72 76,21 105,86 4,21 / / / / 4,21 IRL PLE 7HJK. Plaice VIIh, VIIj and VIIk 77 86 99,3 115,47 13,3 / / / / 13,3 IRL SOL 7BC. Common sole VIIb and VIIc 37 37 37,688 101,86 0,688 / / / / 0,688 IRL WHG 07A. Whiting VIIa 52 56 57,089 101,94 1,089 / / / / 1,089 LTU GHL N3LMNO Greenland halibut NAFO 3LMNO 23 112,58 207,433 184,25 94,853 / C / / 142,279 LTU JAX 2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 0 1 840 1 838,319 99,91 1,681 / / 608,80 / 606,119 NLD BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII 0 0 0 0 / / / / 5 5 NLD DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 1,622 N.A. 1,622 / / / / 1,622 NLD DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 1,23 N.A. 1,23 / / / / 1,23 NLD HKE 571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 183 56 110,565 197,44 54,565 / C / / 81,848 NLD HKE *57-14 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 6 6 6,198 103,30 0,198 / C / / 0,297 NLD LEZ 07. Megrims VII 0 0 0,056 N.A. 0,056 / / / / 0,056 NLD SBR 678- Red seabream EU and international waters of VI, VII and VIII 0 (6 for others) 0 (6 for others) 8,615 143,58 (compared to 6) 2,615 / 6 8,615 NLD SRX 07D. Skates and rays EU waters of VIId 4 12 12,015 100,13 0,015 / / / / 0,015 POL COD 1/2B. Cod I and IIb 2 285 3 565 3 565,574 100,02 0,574 / / / / 0,574 POL GHL 1N2AB Greenland halibut Norwegian waters of I and II 0 0 0 0 0 / / / 1 1 POL HAD 2AC4 Haddock IV; EU waters of IIa 0 0 0 0 0 / / / 16 16 POL HER 3D-R30 Herring EU waters of Subdivisions 25-27, 28.2, 29 and 32 19 537 19 537 21 270,651 108,87 1 733,651 1,1 / / / 1 907,016 POL MAC 2A34 Mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 0 0 0 0 0 / / / 5 5 POL RED 514GRN Redfish Greenland waters of V and XIV 0 0 0 0 0 / / / 1 1 POL SPR 3BCD-C Sprat and associated catches EU waters of Subdivisions 22-32 66 128 66 128 66 605,314 100,72 477,314 / / / / 477,314 POL WHB 1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 0 0 0 0 0 / / / 8 8 PRT ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 214 203 239,129 117,8 36,129 / A / / 54,194 PRT BUM ATLANT Blue marlin Atlantic Ocean 48,6 48,6 61,673 126,9 13,073 / / 3,30 / 16,373 PRT COD 1/2B. Cod I and IIb 2 449 1 946,7 1 946,95 100,01 0,25 / / / / 0,25 PRT GHL 1N2AB Greenland halibut Norwegian waters of I and II 0 0 1,508 / 0 / / / 11,00 12,508 PRT HAD 1N2AB Haddock Norwegian waters of I and II 0 23,93 23,926 99,98 0,004 / / / 383,93 383,926 PRT MAC 8C3411 Mackerel VIIIc, IX and X; EU waters of CECAF 34.1.1 6 258 5 471,5 5 472,57 100,02 1,07 / / / / 1,07 PRT NEP 08C. Norway lobster VIIIc 0 0 0,963 N.A. 0,963 / C / / 1,444 PRT PLE 8/3411 Plaice VIII, IX and X; EU waters of CECAF 34.1.1 66 64,8 71,506 110,35 6,706 / / / / 6,706 PRT POK 1N2AB. Saithe Norwegian waters of I and II 0 8,16 8,16 100 0 / / / 223,06 223,06 PRT POL 08C. Pollack VIIIc 0 0 0,043 N.A. 0,043 / / / / 0,043 PRT RED N3NL Redfish NAFO 3LN 0 982,5 1 204,691 122,61 222,191 1,4 / / / 311,067 PRT WHM ATLANT White marlin Atlantic ocean 21,8 21,8 26,021 119,36 4,221 / / / / 4,221 ROU TUR F3742C Turbot EU waters in the Black Sea 43,2 43,2 43,213 100,03 0,013 / / / / 0,013 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009, Commission Regulation (EC) No 147/2007 (OJ L 46, 16.2.2007, p. 10) and Regulation (EU) No 165/2011 where relevant. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009. (4) Letter a indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2010, 2011 and 2012. Letter c indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities related to overfishing in years preceding the entry into force of Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. (6) At Spains request, the pay-back of 75,45 tonnes due in 2013 will be spread over three years, namely 25,15 tonnes each year (2013, 2014 and 2015).